DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 12/19/18
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 21-26 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (performance and theoretical study on corrosion inhibition of 2-(4-pyridyl)-benzimidazole for mild steel in hydrochloric acid) in view of Ehrhardt et al. (US 6,585,933).
Regarding claim 21, Zhang discloses a formulation for inhibiting corrosion of a metal surface in contact with an aqueous system (page 1), the formulation comprising the recited formulas (I and II) (page 2);
Wherein each of X and Y is the same or different, and is selected from the group consisting of hydrogen, C1-C16 alkyl, aryl, C2-C16 alkenyl, C2-C16 alkynyl, heteroaryl, C3-C8 cycloalkyl, benzyl, alkylheteroaryl, halogen, halosubstituted alkyl, amino, aminoalkyl, cyano, alkoxy, hydroxyl, thiol, alkylthio, carbonyl, nitro, phosphoryl, phosphonyl, and sulfonyl (formulas on page 2);
Y is selected from the group consisting of hydroxyl, halogen, oxo, alkoxy, thiol, alkylthio, amino, hydrogen, and aminoalkyl (pages 1-8);
Z is selected front the group consisting of carbon and nitrogen (pages 1-8);
R1 is selected from the group consisting of hydrogen, deuterium, C1-C16s alkyl, aryl, C2-C16 alkenyl, C2-C16; alkynyl, heteroaryl, C3-C8 cycloalkyl, benzyl, alkylheteroaryl, halogen, hydroxyl, and carbonyl (pages 1-8);

m is 1, 2, 3, or 4 (pages 1-8); and 
n is 1, 2, 3, or 4 (pages 1-8); or
a salt thereof (formulas on page 2).
Zhang appears silent to disclose including one or more phosphorus-containing compounds.
 Ehrhardt discloses an inhibiting corrosion composition (col.1, lines 40-47) that includes, like Zhang azole compounds (col.12. lines 29-67 through col.13, lines 1-14), alky pyridines (col.11, line 28), benzotriazole (col.12, line 36) and benzimidazole (col.12, line 45). Ehrhardt further teaches adding phosphoric acid (col.19, lines 57-64) and other phosphorus-containing compounds to the anti-corrosion compositions since they are known to provide synergistic improvement against corrosion (col.20, lines 48-52).   The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Ehrhardt phosphorus-containing compounds to Zhang anti-corrosion formulation since such compounds are known to provide synergistic improvement against corrosion.
Regarding claims 22-23, Zhang appears silent to disclose including one or more phosphorus-or poly-phosphoric containing compounds.
 Ehrhardt discloses an inhibiting corrosion composition (col.1, lines 40-47) that includes, like Zhang azole compounds (col.12. lines 29-67 through col.13, lines 1-14), alky pyridines (col.11, line 28), benzotriazole (col.12, line 36) and benzimidazole (col.12, line 45). Ehrhardt further teaches adding phosphoric acid (col.19, lines 57-64) and poly-phosphoric containing compounds to the anti-corrosion compositions since they are known to provide synergistic improvement against corrosion (col.20, lines 48-52).   The claimed invention as a whole would have been obvious before the effective filing date of 
Regarding claims 24-26, Zhang discloses adding anti-corrosion compounds to aqueous acid solutions (page 1, right column, lines 1-10) where pH is in the range values of 2 to 5 and NaOH solution is added to adjust the pH to 9-10 (page 2, right column, lines 19-20).
Regarding claim 31, Zhang discloses a formulation for inhibiting corrosion of a metal surface in contact with an aqueous system (page 1), the formulation comprising the recited formula (II) (page 2);
Wherein each of X and Y is the same or different, and is selected from the group consisting of hydrogen, C1-C16 alkyl, aryl, C2-C16 alkenyl, C2-C16 alkynyl, heteroaryl, C3-C8 cycloalkyl, benzyl, alkylheteroaryl, halogen, halosubstituted alkyl, amino, aminoalkyl, cyano, alkoxy, hydroxyl, thiol, alkylthio, carbonyl, nitro, phosphoryl, phosphonyl, and sulfonyl (formulas on page 2);
Y is selected from the group consisting of hydroxyl, halogen, oxo, alkoxy, thiol, alkylthio, amino, hydrogen, and aminoalkyl (pages 1-8);
Z is selected front the group consisting of carbon and nitrogen (pages 1-8);
R1 is selected from the group consisting of hydrogen, deuterium, C1-C16s alkyl, aryl, C2-C16 alkenyl, C2-C16; alkynyl, heteroaryl, C3-C8 cycloalkyl, benzyl, alkylheteroaryl, halogen, hydroxyl, and carbonyl (pages 1-8);
R2 and R3 are selected from the group consisting of hydrogen, halogen, hydroxyl, ary1, phenyl, heteroaryl, benzyl, alkylheteroaryl, carbonyl, C2-C16 alkenyl, C2-C16 alkynyl, C3-C8 cycloalkyl, and C1-C16 alkyl (pages 1-8); and
m is 1, 2, 3, or 4 (pages 1-8); and 
n is 1, 2, 3, or 4 (pages 1-8); or
a salt thereof (formulas on page 2).

Regarding claim 33, Zhang discloses a formulation for inhibiting corrosion of a metal surface in contact with an aqueous system (page 1), the formulations comprising the recited formulas (formulas in page 2).
Regarding claims 34-35, Zhang appears silent to disclose including a fluorescent organic compound into the anti-corrosion formula.
Regarding claim 40, Zhang discloses the use of benzimidazole (page 2, the formula for BI in the right column).
Ehrhardt discloses an inhibiting corrosion composition (col.1, lines 40-47) that includes inert fluorescent tracer compounds (col.18, lines 28-37) so that the corrosion composition is able to absorb light when contacted with a photoactivator. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Ehrhardt fluorescent compound to Zhang formula in order to absorb light when contacted with a photoactivator.
Regarding claims 36-39, Zhang appears silent to disclose using dispersants, anti-scaling agents or treatment polymers.
Ehrhardt discloses an inhibiting corrosion composition (col.1, lines 40-47) that includes, like Zhang azole compounds (col.12. lines 29-67 through col.13, lines 1-14), alky pyridines (col.11, line 28), benzotriazole (col.12, line 36) and benzimidazole (col.12, line 45). Ehrhardt further teaches adding dispersants (col.11, lines 66-67), anti-scaling agents (col.11, lines 60-61) and treatment polymers (col.12, lines 1-12) since such compounds enhance or add additional functionality to the anti-corrosion compositions (col.11, lines 55-57). The claimed invention as a whole would have been obvious before .
Allowable Subject Matter
6.	Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: regarding claims 27-28, the closest prior art of record (Zhang and Ehrhardt et al.) found do not teach the formulations of claims 27 and 28. However, claims 29-30 are objected to merely for their dependence on claim 28. The formulations in claims 29-30 are shown on page 2 in Zhang.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798